The opinion of the court was delivered by
Garrison, J.
This case is ruled by the decision of this court in Moran v. Jersey City, 29 Vroom 653.
*386The matters argued before us by the plaintiff in error are at bottom questions of fact. The judgment rendered in the Supreme Court could be reversed only by reaching conclusions of fact variant from those found by that court. This, for the reasons given in the case cited, we are not at liberty to do. The judgment of the Supreme Court is affirmed.
For affirmance — The Chancellor, Depue, Garrison, Gummere, Lippincott, Van Syckel, Adams, Bogert, Hendrickson, Nixon, Vredenbhrgh. 11.
For reversal — None.